Exhibit 10.22

LOGO [g11216ex10_22and23.jpg]

June 5, 2008

Jim Brailean

6120 Avenida Cresta

La Jolla, CA, 92037

 

  Re: Board of Directors of DivX, Inc. – Offer Letter

Jim:

I am glad to formally invite you to join the DivX, Inc. Board of Directors. You
stand apart from other available candidates in terms of your substantive
knowledge and experience as well as your cultural fit with both the DivX team
and understanding of the Company’s mission. This letter encapsulates the
discussions we have had over the last few weeks with respect to your joining the
Board.

As a board member of DivX, you agree to act as a fiduciary for DivX, Inc.
shareholders, including among other things providing industry expertise and
operational insights to DivX management and attending scheduled Board meetings
in person except under unusual circumstances.

Following your acceptance of this offer of Board membership, you would receive a
nonstatutory stock option grant to purchase 30,000 shares of DivX common stock.
As with all option grants, such grant would be subject to Board approval and
would be consistent with the Company’s policies regarding the grant of options
to Section 16 persons. All options would be subject to the Company’s stock
option plan and would vest over four years with 25% vesting on the one-year
anniversary of the grant date and then  1/48 vesting on a monthly basis for 36
months. Vesting in such options would depend upon your continued status as a
Director of DivX. The exercise price of such options would be the fair market
value of the Company’s common stock as of the date of such option grant.

If during your membership of the DivX Board of Directors there is a Change of
Control (as defined below), the options granted to you shall vest and become
exercisable immediately prior to the Change of Control. “Change of Control”
shall mean the sale or substantially all of the assets of DivX or the
acquisition of DivX by another entity by means of consolidation or merger after
which the then current shareholders of DivX hold less than 50% of the voting
power of the surviving corporation provided that a reincorporation of DivX shall
not be a Change of Control.

During your tenure as a Director, you will also be eligible for an annual grant
of 15,000 nonstatutory options consistent with the Company’s policies regarding
the grant of options to Section 16 persons. Such options would be subject to the
Company’s stock option plan and would vest over four years with 25% vesting on
the one-year anniversary of the grant date and then  1/48 vesting on a monthly
basis for 36 months. Vesting in such options would depend upon your continued
status as a Director of DivX.

 

        DivX, Inc.            4780 Eastgate Mall    t: +1.858.882.0600        
San Diego, CA 92121    f: +1.858.882.0601         USA    w: www.divx.com



--------------------------------------------------------------------------------

LOGO [g11216ex10_22and23.jpg]

 

In addition, as a Director you will receive an annual cash retainer equal to
$25,000 and shall receive Board meeting fees as follows: $1,500 for in-person
meetings and $750 for telephonic meetings.

Finally, you will be eligible for additional compensation in the event that you
become a member of one or more committees of the Board, such as the Audit
Committee or Compensation Committee.

Please note that as a Director, you would have access to confidential
information and would be required to execute the Company’s standard
nondisclosure agreement, a copy of which shall be provided to you.

Our proposal reflects how strongly management and the Board feel about the
prospect of working with you. We look forward to you joining our team.

 

DivX, Inc.

/s/ Kevin Hell

Kevin Hell Chief Executive Officer

/s/ Christopher McGurk

Christopher McGurk Board Member, Chairman of Corporate Governance & Nominating
Committee

Acknowledged and Agreed:

I have read this letter in its entirety and agree to its terms and conditions.

 

/s/ Jim Brailean

Jim Brailean Dated: 06/20/08